Exhibit 10.27




Executives
XCEL ENERGY INC.
2015 OMNIBUS INCENTIVE PLAN
AWARD AGREEMENT - [YEAR] Grant


Xcel Energy Inc., a Minnesota corporation (the “Company” and collectively with
its affiliates and subsidiaries, “Xcel Energy”), pursuant to its 2015 Omnibus
Incentive Plan (the “Plan”), hereby grants to you, the Participant named below,
an Award of Restricted Stock Units and/or an Award of Performance Share Units as
set forth in the Notice of Grant below. The terms and conditions of such
Award(s) are set forth in this Award Agreement, which consists of the Notice of
Grant below, the Award Agreement Terms and Conditions attached as Exhibit A (the
“Terms and Conditions”) and the applicable Performance Goal Annex attached as
Exhibit B, and in the Plan document, a copy of which has been provided to you.
To the extent any capitalized term used in this Award Agreement is not defined,
it will have the same meaning as in the Plan (as it currently exists or as it
may be amended in the future).


NOTICE OF GRANT


Participant: ______________________________


Restricted Stock Units. The Company hereby grants you an award of Restricted
Stock Units as set forth below:
Grant Date
Period of Restriction
Restricted Stock Units
[DATE]
[Period of Restriction]
[#]



All of the Restricted Stock Units granted to you as shown above will vest upon
the expiration of the Period of Restriction, which is the “Vesting Date” for
this Restricted Stock Unit Award, if your service with Xcel Energy has been
continuous during the Period of Restriction.


Performance Share Units. The Company hereby grants you an Award of Performance
Share Units as set forth below:
Grant Date
Period of Restriction
Performance Period
Performance Share Units
(at Target)
[DATE]
[Period of Restriction]
[Performance Period]
[#]



The Performance Share Units granted to you as shown above are subject to the
performance and vesting conditions set forth in the Performance Goal Annex
attached hereto as Exhibit B, which were established by the Committee for the
Performance Period specified above. The number of Performance Share Units that
shall be eligible to vest, which may be more or less than the Performance Share
Units target number shown above, will be based on the extent to which the
performance goals set forth the Performance Goal Annex have been achieved during
the applicable Performance Period and such performance has been certified in
writing by the Committee. The “Vesting Date” for this Performance Share Unit
Award shall be the date of such certification by the Committee as specified in
Section 4(a) of the Terms and Conditions.





--------------------------------------------------------------------------------





[You are eligible to elect to defer to a later date the settlement of this
Performance Share Unit Award as provided in Section 5(c) of the Terms and
Conditions.]


Dividend Equivalents. When the Company declares a cash dividend on its Shares,
Dividend Equivalents equal in amount to the dividends payable (at the normal
common stock declared dividend rate) on a number of Shares equal to the number
of Units subject to the Award (at target level) held by you on a dividend record
date occurring after the Grant Date and prior to Vesting Date shall be deemed
reinvested in additional Units as of the dividend payment date and credited to
your account as additional Units. The number of additional Units so credited
shall be determined based on the Fair Market Value of a Share on the dividend
payment date. Any additional Units so credited will be subject to the same terms
and restrictions applicable to the underlying Awards as provided in this Award
Agreement.


Proration upon Retirement. If a Termination of Service due to your Retirement
(as defined below) occurs:


(i)    during the Period of Restriction applicable to your Restricted Stock Unit
Award, you will be eligible to have a pro rata portion of such Award vest on the
applicable Vesting Date, such pro rata portion to be equal to the number of
Units that would otherwise vest on the Vesting Date had you not retired,
multiplied by a fraction whose numerator is the number of whole months during
which you were actively employed with Xcel Energy during such Period of
Restriction and whose denominator is [the length of the Performance Period,
expressed as a number of months].


(ii)    during any Performance Period applicable to your Performance Share Unit
Award, you will be eligible to have a pro rata portion of such Award vest on the
applicable Vesting Date, such pro rata portion to be equal to the number of
Units that would otherwise vest in accordance with the terms of the applicable
Performance Goal Annex had you not retired, multiplied by a fraction whose
numerator is the number of whole months during which you were actively employed
with Xcel Energy during such Performance Period and whose denominator is [the
length of the Performance Period, expressed as a number of months].


For purposes of this Award, “Retirement” means any termination of your
employment with Xcel Energy, other than for Cause, occurring at or after age 55
with 10 years or more of continuous service to Xcel Energy.
 
Non-solicitation. During your employment with Xcel Energy, and for a period of
two years after the end of your employment with Xcel Energy for any reason, you
agree that you will not solicit or encourage any Xcel Energy employee,
contractor or vendor (directly or indirectly) to terminate or fail to renew a
relationship with Xcel Energy and you agree you will not provide any information
to any other person or entity for use in any similar attempt to do the same. You
further agree that if you violate this provision, you will be liable to Xcel
Energy for injunctive relief and damages in the full value of any Award paid
under this Agreement.


ACCEPTANCE OF AWARDS







--------------------------------------------------------------------------------





To accept the Award(s) described in the Notice of Grant, this Award Agreement
must be accepted through an electronic medium in accordance with the procedures
established by the Company, or you must sign and return a copy of this Award
Agreement, in either case, within [NUMBER OF DAYS] after the Grant Date. By
doing so, you acknowledge and agree that the Award(s) specified in the Notice of
Grant are governed by the terms and conditions of this Award Agreement
(including the Notice of Grant, the Terms and Conditions and any Exhibits
hereto) and of the Plan, that you have received, read and understand these
documents and that you will be bound by the terms and conditions contained
therein. Any question of administration or interpretation arising under this
Award Agreement or the Plan shall be determined by the Committee and such
determination shall be final, conclusive and binding upon all parties in
interest.


 
XCEL ENERGY INC.
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
[NAME]
 
 
 
 
[TITLE]
 
 
 
 
 
 
 
 
 
ACCEPTED:
 
 
 
 
 
 
 
 
 
Participant Signature
 
 
 
 
 
 
 
 
 
 
 
 
 
Date
 
 










--------------------------------------------------------------------------------





 
EXHIBIT A
XCEL ENERGY INC.
2015 OMNIBUS INCENTIVE PLAN
AWARD AGREEMENT TERMS AND CONDITIONS


These Award Agreement Terms and Conditions (“Terms and Conditions”) comprise
part of an Award Agreement evidencing an Award of Restricted Stock Units and/or
an Award of Performance Share Units (collectively, “Units”) granted under the
Xcel Energy Inc. 2015 Omnibus Incentive Plan (the “Plan”).


1.    Granting of Award. The Company has granted to you, subject to the terms
and conditions in this Award Agreement and the Plan, an Award of the number of
Restricted Stock Units and/or an Award of the number of Performance Share Units
as specified in the Notice of Grant to which these Terms and Conditions are
attached. The grant of such Award(s) is effective as of the applicable Grant
Date set forth in the Notice of Grant. As used in these Terms and Conditions,
the term “Award” refers to each Award described in the Notice of Grant, and
includes additional Units credited with respect to that Award upon the deemed
reinvestment of Dividend Equivalents, if any, that are credited in accordance
with the Notice of Grant.
 
2.    Nature of Units and Shareholder Rights. The Units subject to the Award(s)
will be credited to an account in your name maintained by the Company. This
account shall be unfunded and maintained for bookkeeping purposes only, with the
Units simply representing an unfunded and unsecured obligation of the Company.
The Units subject to the Award(s) may not be sold, assigned, transferred,
pledged or otherwise encumbered by you, and do not entitle you to any rights as
a stockholder of the Company.


3.    Termination of Service.


(a)    Upon your Termination of Service due to death during any Period of
Restriction or Performance Period, as applicable, your unvested Award(s) (at
target levels, if applicable), including any credited Dividend Equivalent Units,
shall immediately vest one hundred percent (100%) and shall be paid as soon as
administratively feasible in accordance with Section 5(b) hereof.


(b)    Upon your Termination of Service due to Disability during any Period of
Restriction or Performance Period, as applicable, your unvested Award(s) (at
target levels, if applicable), together with any credited dividend equivalent
units, shall immediately vest one hundred percent (100%) and shall be paid to
you (or your personal representative) as soon as administratively feasible in
cash, shares or a combination thereof as provided in Section 5(a) hereof.


(c)    Except as may otherwise be provided in the Notice of Grant, upon a
Termination of service due to your Retirement (as defined in the Notice of Grant
or, if not defined there, as defined in any retirement plan of Xcel Energy in
which you participate):







--------------------------------------------------------------------------------





(i)any unvested Performance Share Unit Award will continue to be eligible to
vest on the applicable Vesting Date in accordance with the terms of the
applicable Performance Goal Annex if your Retirement occurs after the expiration
of the applicable Performance Period but before the applicable Vesting Date; and


(ii)any unvested Restricted Stock Unit Award shall be forfeited on the date of
your Retirement.


(d)    Upon your Termination of Service prior to the Vesting Date of an Award
under any circumstances other than those set forth in Sections 3(a), (b) and (c)
above, such unvested Award shall be forfeited on the date of such termination.


4.    Vesting of Awards.


(a)    Subject to Section 3 above, a Performance Share Unit Award shall vest
only if, and to the extent, any one or more of the performance goals set forth
in the Performance Goal Annex have been achieved during the applicable
Performance Period and such performance is certified in writing by the
Committee. If, and to the extent that, any one or more of the performance goals
have not been achieved during the applicable Performance Period, your rights to
the portion of the Award tied to such unachieved performance goal shall be
immediately and irrevocably forfeited as of the last day of such Performance
Period (unless previously forfeited pursuant to Section 3 above). The Committee
shall determine, in its sole discretion, and certify in accordance with the
requirements of Section 162(m) of the Code, whether and to what extent the
performance goals have been satisfied as soon practicable after the completion
of the applicable Performance Period (the date on which the Committee certifies
the satisfaction of the performance goals set forth on the attached Performance
Goal Annex shall be the “Vesting Date” for the applicable Performance Share Unit
Award).


(b)    Subject to Section 3 above, a Restricted Stock Unit Award shall vest only
if, and to the extent that, any one or more of the vesting conditions set forth
in the Notice of Grant or, if applicable, in a Vesting Conditions Annex have
been satisfied during the applicable Period of Restriction or Performance
Period. If, and to the extent that, any one or more of the vesting conditions
have not been satisfied during the applicable Period of Restriction or
Performance Period, your rights to any portion of the Award tied to such
unachieved vesting condition shall be immediately and irrevocably forfeited as
of the applicable Vesting Date (unless previously forfeited pursuant to Section
3 above).







--------------------------------------------------------------------------------





5.    Payment of Vested Awards.


(a)    Timing of payment. As soon as administratively feasible following the
Vesting Date, but in no event later than March 15th of the year following the
calendar year in which the Performance Period or Period of Restriction, as
applicable, expires, the Company shall cause to be paid to you in settlement of
each Unit (including any credited Dividend Equivalent Units) comprising a vested
Award, one Share or cash in an amount equal to the Fair Market Value as of the
Vesting Date of one such Share (or a combination of cash and Shares with respect
to the entire Award) as determined by the Committee, unless you have made an
effective election to defer the settlement of the Award as provided in Section
5(c) below. Payments shall be made in a lump sum.


(b)    Payment upon Death. In the event of your death, amounts that otherwise
would have become payable to you in accordance with Section 3(b) of these Terms
and Conditions will be paid in cash, Shares or a combination thereof, to your
designated beneficiary (if such beneficiary has been designated in writing in
accordance with the Plan, and such writing has been delivered to the Company’s
Executive Compensation department), or if no beneficiary is designated, in
accordance with Article 19 of the Plan.


(c)    Deferral Election. If you are determined by the Committee in its sole
discretion to be eligible, you may elect to defer to a later date the settlement
of Awards that would otherwise occur as provided in Section 5(a), provided that
any such election and deferral shall comply with the requirements of Section
409A of the Code.


6.    Changes in Capitalization of the Company. If there is any equity
restructuring or other change in the Company’s corporate capitalization as
described in Section 4.4(a) of the Plan, the Committee shall determine the
appropriate adjustment, if any, to each Award as provided in Section 4.4 of the
Plan.


7.    Change in Control. Notwithstanding anything herein to the contrary, in the
event of a Change in Control, the Award(s) specified in the Notice of Grant
shall be dealt with as provided in Article 17 of the Plan. If the vesting of an
Award is subject, in whole or in part, to the satisfaction of a performance
condition, that Award shall be subject to Section 17(c) of the Plan and
applicable performance conditions shall be deemed to have been satisfied as if
target performance had been achieved in connection with the Change in Control.


8.    Recoupment; Cancellation.


(a)
Xcel Energy may recover any cash or shares awarded under this Agreement, or
proceeds from the sale of such shares, at any time, to the extent required by
any rule of the SEC or any listing standard of the New York Stock Exchange,
including any rule or listing standard requiring recovery of incentive
compensation in connection with an accounting restatement due to material
noncompliance of Xcel Energy with any financial reporting requirement under the
securities laws, which recovery shall be subject to the terms of any policy of
Xcel Energy implementing such rule or listing standard. In addition, Xcel Energy
may recover cash or shares awarded under these Terms and Conditions or the
Agreement, or proceeds






--------------------------------------------------------------------------------





from the sale of such shares, from you if your are terminated from Xcel Energy
for fraud or misconduct.


(b)
Xcel Energy may recover any cash or shares awarded under this Agreement, or
proceeds from the sale of such shares, for a period of 3 years following the
Vesting Date of the Award or of a previously settled Award from you if you are
employed by Xcel Energy at the time that the Committee, in its sole discretion,
determines that (i) one or more Performance Goals used for determining the
achievement of the Award or previously paid Award was miscalculated, (ii) if
calculated correctly, there would have been a lower payment, and (iii) such
overpayment is sufficiently material as to warrant recoupment. Xcel Energy may
effectuate this provision by cancelling all or any part of this Award that has
not been settled (and Shares delivered) including any associated dividend
equivalent units.



(c)
Xcel Energy may cancel all or any part of this Award that has not been settled
(and Shares delivered) including any associated dividend equivalent units, if at
any time subsequent to the grant date the Committee determines, in its sole
discretion, that you engaged in fraud or misconduct that resulted in, or was
reasonably likely to result in, a material adverse impact (whether financial,
operational or reputational) to Xcel Energy or your business area or functional
area.



As consideration for and by accepting this Award, you expressly agree that the
compensation recovery and cancellation provisions of this Section 8 shall apply
to any and all outstanding Awards granted under this Plan or the Prior Plan
(“Prior Awards”), that the Award Agreements evidencing all such Prior Awards
shall be deemed amended by the inclusion of such provisions, and that the
remedies contained in Section 8 of this Agreement shall be in addition to and
shall not supersede any other remedies contained or referenced in the Award
Agreements for such Prior Awards.


9.    Withholding. Xcel Energy may require you to remit to it, or may withhold
from the settlement of an Award or from your other compensation, an amount
sufficient to satisfy any applicable federal, state or local tax, employment,
FICA or other mandated withholding requirements in regard to the Award(s) in the
year or years the Award(s) become taxable to you. You may elect in accordance
with the Plan to satisfy the withholding requirement, in whole or in part, by
having the Company withhold Shares otherwise payable in settlement of an Award
at the rate the Committee determines satisfies applicable withholding
requirements of the Code. For this purpose, Awards will be valued using the Fair
Market Value of a Share as of the applicable withholding date. If no election is
made, you will be deemed to have elected Shares to be withheld.


10.    Plan Incorporated by Reference; Electronic Delivery. The Award(s)
specified in the Notice of Grant and this Award Agreement are subject in all
respects to the terms and conditions of the Plan, which is controlling, and
which shall be deemed incorporated into this Award Agreement. The Company, or a
third party designated by the Company, may deliver to you by electronic means
any documents related to your participation in the Plan. You acknowledge receipt
of a copy of the Plan.







--------------------------------------------------------------------------------





11.    No Right to Employment. Nothing in this Award Agreement shall limit the
right of Xcel Energy to terminate your employment or other service with Xcel
Energy as provided in Section 20.1 of the Plan.


12.    Restrictions on Transfer of Award. The Award may not be sold, assigned,
transferred, pledged or otherwise encumbered by you prior to the Vesting Date.


13.    Section 409A of the Code. Notwithstanding anything to the contrary in
this Award Agreement, with respect to any Award specified in the Notice of Grant
that constitutes a deferral of compensation subject to Code Section 409A:


(i)    If any amount is payable under such Award upon a Termination of Service,
a Termination of Service will be deemed to have occurred only at such time as
you have experienced a “separation from service” as such term is defined for
purposes of Code Section 409A.


(ii)    If any amount shall be payable with respect to such Award as a result of
your “separation from service” at such time as you are a “specified employee”
within the meaning of Code Section 409A, then no payment shall be made, except
as permitted under Code Section 409A, prior to the first business day after the
earlier of (i) the date that is six months after your separation from service or
(ii) your death.


(iii)    If any amount shall be payable with respect to such Award as a result
of a Change in Control, a Change in Control shall be deemed to have occurred
only after giving effect to the final sentence of Section 2.8 of the Plan.


14.    Participant Acceptance. You shall signify acceptance of this Award
Agreement, including, if applicable to you, that you will abide by the Xcel
Energy Stock Ownership Policy, by signing in the space provided in the Award
Agreement and returning a signed copy to the Company, or if available, by
providing an electronic signature, within the time frames specified by the
Company’s Executive Compensation department.


15.    Mandatory Binding Arbitration. You agree that any and all disputes
related to the Award(s) including but not limited to, eligibility, vesting,
distribution and payment, withholding, targets, effect of termination of
employment or rights related to an amendment or termination of the Plan, will be
subject to mandatory binding arbitration in Minneapolis, Minnesota before the
American Arbitration Association. You agree that you will be responsible for
bearing your share of the costs to arbitrate.


16.    Severability. Any provision of this Award Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.







--------------------------------------------------------------------------------





17.    Securities Law Matters. The Company shall not be required to deliver any
Shares until the requirements of any federal or state securities or other laws,
rules or regulations (including the rules of any securities exchange), as may be
determined by the Company to be applicable, are satisfied.


18.    Headings. Headings are given to sections and subsections of these Terms
and Conditions and other portions of the Award Agreement solely as a convenience
to facilitate reference. Such headings shall not be deemed in any way material
or relevant to the construction or interpretation of this Award Agreement or any
provision thereof.


19.    Definitions.


(a)
The term “Committee” shall also include those persons to whom authority has been
delegated under the Plan.














